Case 1:20-cv-07691-AT Document 12 Filed 11/16

DOCUMENT
ELECTRONICALLY FILED

LONDON FISCHER LL

S59 MAIDEN LANE ;
New York, New York 10038 DOC #:

DATE FILED: !1/16/2020 —

 

IRVINE OFFICE
2505 McCase_e Way, Suite 100 (212) 972-1000
IRVINE, CALIFORNIA S2614 FacsiMiLe: (212) 972-1030 Los ANGELES, CALIFORNIA SOOI7

 

www.LONDONFISCHER.COM

November 16, 2020
VIA ECF & EMAIL

The Honorable Analisa Torres

United States District Court for the Southern District of New York
500 Pearl Street

New York, New York 10007

Re: U.S. Specialty Ins. Co. v. Harleysville Worcester Ins. Co.
Civil Action No.: 1:20-cv-07691-AT

Dear Judge Torres:

I am counsel for the plaintiff, U.S. Specialty Insurance Company. Defendant Harleysville
Worcester Insurance Company has request an extension of time to answer the complaint until
December 1, 2020, and plaintiff has no objection. Accordingly, the parties jointly request that: (1)
their time to notify the Court regarding whether they consent to conduct all further proceedings
before the assigned Magistrate Judge be extended from November 16, 2020 (Dkt. 7) to a date after
December 1, 2020, and (2) the Initial Pretrial Conference scheduled for November 23, 2020 at
11:20 am (Dkt. 6, 8) be adjourned to a date after the date set for (1) above. There has been no
previous request for adjournment of the foregoing dates. I have spoken with counsel for the
defendant and this letter is submitted as a joint request by both parties.

We thank the Court for its consideration of this request.

Respectfully yours,

fi’ ,
/ Ly tb 4
4 7 J
AZ “T Lie L7 c~7
é d py

Jan H. Duffalo

cc: Ruth L. Tisdale, Esq. (via ECF and email)

GRANTED. The conference scheduled for November 23, 2020, is ADJOURNED to December 10, 2020,
at 10:20 a.m. By December 3, 2020, the parties shall submit a joint status letter and case management
plan, and shall notify the Court if they consent to conduct all further proceedings before the assigned
Magistrate Judge as set forth in the Court's order of September 22, 2020, ECF No. 7. By December 1,
2020, Defendant shall answer or otherwise respond to the Complaint.

Dated: November 16, 2020
New York, New York
{N1781024 1 }
ANALISA TORRES
United States District Judge

 
